United States Court of Appeals
              for the district of columbia circuit
                                
                                
                                
No. 00-5449                                  September Term, 2001
                                          Filed On: May 13, 2002 [677280]
Willie Jefferson,
               Appellant
               
v.

Department of Justice, Office of Professional Responsibility,
               Appellee
               


          Appeal from the United States District Court
                  for the District of Columbia
                        (No. 00cv01489)
                                
                                
                                
     Before:  Henderson, Randolph and Rogers, Circuit Judges.


                            O R D E R

     It is ORDERED, by the Court, sua sponte, that the opinion filed herein on April 2, 2002
is amended, as follows:

     Page 3, first paragraph, line 6 - change "FOIA Exemption 5" to "FOIA Exemption 7(A)".

     Page 3, first paragraph, line 7 - change "Jefferson v. Dep't of Justice" to "Jefferson v.
Reno".
     Page 3, first paragraph, line 10 - change to read as follows: "...government informed the
district court on October 1, 1997, that...".

     Page 4, second full paragraph, line 5 - change "regard" to "regards".


                            Per Curiam
FOR THE COURT:
Mark J. Langer, Clerk

     BY:  Michael C. McGrail
Deputy Clerk